Citation Nr: 0717456	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-41 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for muscle and joint 
pain, including as a result of undiagnosed illness.  

2.	Entitlement to service connection for a chronic 
respiratory disorder, including as a result of undiagnosed 
illness.  

3.	Entitlement to service connection for a chronic skin 
disorder, including as a result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for a disability manifested 
by muscle and joint pain, primarily patello-femoral pain 
syndrome of each knee is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.      The veteran's skin disorder is diagnosed as being 
psoriasis, which was not evident during service or until many 
years thereafter and is not shown to be the result of an 
undiagnosed illness.  

2.      A chronic respiratory disorder is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).

2.  A chronic respiratory disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in December 2001 and March 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In that regard, as the 
Board concludes because the preponderance of the evidence is 
against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) 

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming entitlement to service connection for 
chronic skin and respiratory disabilities, which he believes 
are the result of his service in the Persian Gulf.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and which 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). 
 
In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 
Further, lay persons are competent to report objective signs 
of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).

Review of the veteran's service medical records shows no 
complaint or manifestation of any chronic skin or respiratory 
disorder. While the records show that he was treated for 
chest pain and a cough while on active duty, this is not 
demonstrated to be chronic in nature.  Review of the medical 
records of treatment subsequent to service includes records 
dating from 1995 which note a history of hay fever, as well 
as private treatment in 2001 for acute pneumonia.  The 
veteran was afforded a VA examination for compensation in 
July 2003.  At that time, evaluation of the veteran's skin 
showed a diagnosis of psoriasis, which was historically noted 
to have begun in 1997, several years after the veteran's 
separation from service.  Regarding the veteran's claim for 
service connection for a chronic respiratory disorder, it is 
noted that examination in 2003 noted that a 2001 episode of 
pneumonia had resolved and that there was no evidence of any 
acute or chronic pulmonary disorder.  

The veteran does not currently manifest a chronic skin 
disorder that is related to an undiagnosed illness.  His skin 
disorder has been diagnosed as being psoriasis, which was not 
manifested during service or until several years after 
separation from service.  A diagnosed disorder may not be 
considered to be due to undiagnosed illness.  Therefore, the 
presumptions afforded Persian Gulf veterans do not apply in 
this case.  Under these circumstances, service connection for 
a chronic skin disorder is not warranted.  

The veteran does not currently demonstrate a chronic 
respiratory disorder.  It is a basic concept of service 
connection that the disability for which service connection 
is sought must be currently demonstrated.  Hence, service 
connection must be denied.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a chronic skin disorder or a chronic 
respiratory disorder is denied.  


REMAND

Review of the record shows that the veteran is also claiming 
service connection for disability manifested by muscle and 
joint pain.  On examination by VA in July 2003, the veteran 
was diagnosed with patello-femoral pain syndrome of each 
knee.  While not an undiagnosed illness, the service medical 
records show complaints of left knee disability in 1988 and 
1989 and complaints of a right knee disorder in 1990.  
Unfortunately, no medical opinion addresses whether the 
patello-femoral joint syndrome that was diagnosed in 2003 is 
related to the inservice symptoms.  Such an opinion would be 
helpful for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
evaluation.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance that any 
currently demonstrated knee disorder is 
related to the symptoms noted while the 
veteran was on active duty.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.
 
3.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claim.  He is also 
informed that the consequences for 
failing to report for and cooperate at a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
is advised that they may only make a 
determination based on the law and 
regulations in effect at the time of 
their decision, and only if all 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 have been 
fulfilled.  

5.  The RO should then readjudicate the 
remaining issue.  If the benefit sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


